Citation Nr: 0812192	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  03-31 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151, based on treatment received 
April 5 and [redacted], 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
February 1954.  He died in April 2000, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision.  


FINDINGS OF FACT

1.  The veteran died while at a VA hospital in April 2000.
 
2.  The veteran's death was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA. 

3.  The veteran's death was not an unforeseeable result of 
emergency room treatment.


CONCLUSION OF LAW

Criteria for compensation based on the veteran's death at a 
VA hospital have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the veteran died as a result of a 
delay in treating him while he was at a VA hospital, which 
she believes was negligent on the part of VA.  

VA records reflect that the veteran had been admitted to the 
VA Hospital's Blind Rehabilitation Center in February 2000 
where his diagnoses included being legally blind (with 
chronic glaucoma), insulin dependent diabetes mellitus, 
diabetic retinopathy, diabetic neuropathy, arterial 
hypertension, allergic rhinitis, status post sigmoid polyp 
surgery, anxiety/depression, GERD, and diverticulosis.  While 
in this setting, he was seen the morning of April 5, 2000 for 
abdominal discomfort.  When this had not improved, he was 
sent to the emergency room for evaluation at approximately 
2:00PM.  The veteran was treated in the emergency room and 
then was taken for a surgery consultation around 5:15 PM.  At 
5:30 pm the veteran was given medication and records note 
additional treatment at 6:25 PM, 7 PM, 7:30 PM, 8:20 PM, 8:30 
PM, 8:45 PM, 9:30 PM, 9:40 PM, 9:50 PM, and 10 PM.  At 10:30 
PM a record indicates that a consent for surgery and 
transfusions form was signed by the veteran's wife.  At 11 PM 
the veteran was admitted to the operating room.  At 12:30 AM 
the veteran was diagnosed with a large bowel obstruction and 
was judged to be in critical condition.  Treatments continued 
to be provided through the night and the following day, with 
records updated at 2:40 AM, 2:45 AM, 4 AM, 7 AM, 9 AM, 12:30 
PM, 1 PM, 3 PM, 6:30 PM, 9 PM, and 9:50 PM.  Around 11:30 PM 
on April [redacted], 2000 the veteran passed away.  

The Death Certificate reflects the cause of death was sepsis 
due to intestinal obstruction and colon carcinoma.  An 
autopsy was performed April [redacted] and the report from it showed 
there was no residual of the rectosigmoid adenocarcinoma 
tumor, but it did include the following findings:  status 
post resection of the colon in December 1999; early 
intestinal hemorrhagic infarction, sepsis with 40% 
bacteremia, ascites and bilateral pleural effusion, pulmonary 
congestion and edema, bronchopneumonia, hypertrophy of the 
heart and generalized atherosclerosis including left main 
with 90 percent occlusion. 

In February 2001, the appellant wrote a letter indicating 
that the veteran arrived at the emergency room in the morning 
and that she was not contacted until 8:45 that night.  She 
stated that when she and her daughters arrived doctors 
informed her that the veteran's vital organs had deteriorated 
and that exploratory surgery was needed as x-rays had showed 
a mass or cancer.

In September 2002, a medical opinion was requested to 
determine whether VA had met the standard of care with regard 
to its treatment of the veteran in April 2000.  The acting 
chief of the emergency room reviewed the veteran's case, 
noting that after presenting to the emergency department, the 
veteran was given a timely and complete medico-surgical 
evaluation.  The doctor also noted that according to 
documentation and blood sample reports the veteran was 
critically ill and required emergency stabilization and 
resuscitation before being officially transferred to surgical 
services; and he stated that based on the clinical scenario, 
the laboratory results, and the pathology report, the veteran 
was already critically ill and apparently with a guarded 
prognosis upon his arrival to the emergency room.  As such, 
the doctor concluded that the medical care provided to the 
veteran in the emergency room was within the standard of care 
parameters.

In October 2002, another review of the veteran's treatment 
was made.  The examiner noted that the veteran had been 
admitted to VA's blind rehabilitation training program for 
several months prior to his death and he went home on several 
weekend passes, without any indication of any medical 
problem.  On April 5, 2000, the veteran had complained of 
abdominal pain after breakfast, and he was observed every 15-
30 minutes throughout the morning and then referred to the 
emergency room when symptoms continued.  The examiner 
indicated that the veteran developed an acute, clinical 
condition that was not related to his previous resection of 
the colon; and she opined that the condition developed by the 
veteran was acute, unpredictable, and not related to any pre-
existing disease or surgery.

A physician (Dr. Gordon) apparently employed by the 
appellant's representative, The American Legion, reviewed the 
veteran's case in August 2006, and provided a Memo, (written 
on The American Legion stationery).  She noted that the 
veteran had multiple medical problems including diabetes and 
related complications.  After chronicling the veteran's 
medical treatment, Dr. Gordon stated that the evidence 
indicated that the veteran was treated conservatively for 
gastro-intestinal complaints, his symptoms persisted with the 
subsequent development of a lowering of his blood pressure 
and the veteran was referred to the emergency department for 
further evaluation and treatment.  She stated that the 
initial assessment in the emergency room at 2:05 pm was 
consistent with an acute abdomen with evidence of 
hypotension.  She also theorized that the differential 
diagnoses given the veteran's history of a prior abdominal 
surgery must have included bowel obstruction with probable 
infarction of the bowel, perforated viscus and/or viscus.  
She noted that the veteran continued to have severe 
hypotension during his stay in the emergency room despite the 
use of ionotropic agents and aggressive hydration; but she 
took note of the fact that it was not until 3 hours later 
that a surgical consultation was undertaken and 6 and a half 
hours before the veteran was taken to the operating room.  
Dr. Gordon noted the operative report was not available, 
which made it difficult to determine the actual findings 
during surgery.  However, Dr. Gordon nevertheless stated that 
the pathological report did confirm what should have been 
expected given the critical nature of the veteran's 
condition, and she asserted that the appropriate management 
in the veteran's case would have been immediate surgical 
intervention given the tenuous nature of his condition on 
presentation to the emergency room and the significant risk 
of a poor outcome as a result of his multiple co-morbidities.  
Nevertheless, Dr. Gordon found that it was difficult to 
determine with any degree of medical certainty, given the 
veteran's multiple co-morbities, what the outcome would have 
been had earlier intervention been made; but she opined that 
it would be reasonable to conclude that the veteran's chance 
of surviving such a critical illness could have improved had 
an intervention been made earlier than 9.5 hours after his 
initial presentation to the emergency room.  

As requested by Dr. Gordon, the Board remanded the 
appellant's claim to obtain a copy of the operation report.  
The operative report was obtained, showing that an ischemic 
transverse colon was found and exteriorized.  The report also 
noted that the veteran had to be resuscitated prior to the 
surgery, and that based on the family's desire to have 
everything done, the veteran was rushed into the operating 
room for a transverse loop colostomy and decompression of the 
colonic obstruction.  The operation was completed without any 
further complications and the veteran was then rushed to the 
ICU where further resuscitative measures were started.  
Thereafter, the claims file with this record was provided to 
The American Legion, however, Dr. Gordon provided no further 
statement following the operation report being obtained.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and either: 

1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility, and the proximate cause of the disability or 
death was either A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably foreseeable; 
or

2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

Here, the record shows that although the veteran died while 
in VA care, the evidence does not support the conclusion his 
death was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or whether it 
was an event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and either (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care or medical or surgical treatment without 
the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

In this case, there is no indication in any of the treatment 
records, including the surgery and hospitalization reports, 
to suggest carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part.  
The surgery report found that no further complications 
resulted from the surgery; the veteran was critically ill 
when he was admitted for surgery and the family was advised 
at that time that the veteran had a high mortality rate.  The 
appellant also signed a consent form that noted that risks 
from the surgery included bleeding, infection, and death.  An 
internal review by the chief of surgical service in August 
2002 found that from the surgical point of view, no delay in 
treatment occurred.

There is also no allegation that treatment following the 
surgery was negligent in any way.  

The appellant's chief contention centers on whether the care 
of the veteran between the time he was brought to the 
emergency room until the time he actually underwent surgery 
was negligent.  

In this regard, Dr. Gordon asserted that the appropriate 
management in the veteran's case would have been immediate 
surgical intervention given the tenuous nature of the 
veteran's condition on presentation to the emergency room and 
the significant risk of a poor outcome as a result of his 
multiple co-morbidities.  Nevertheless, Dr. Gordon found that 
it was difficult to determine with any degree of medical 
certainty, given the veteran's multiple co-morbities, what 
the outcome would have been had earlier intervention been 
made.  She simply found that it would be reasonable to 
conclude that the veteran's chance of surviving such a 
critical illness could have improved had an intervention been 
made earlier than 9.5 hours after his initial presentation to 
the emergency room.  Improved chances do not establish it is 
as likely as not the veteran would have survived.  Likewise, 
it is noteworthy that Dr. Gordon did not affirmatively state 
that the care provided by the VA emergency room staff was 
negligent or careless, demonstrated lack of proper skill, or 
showed error in judgment. 

The hospitalization records show that the veteran was 
provided immediate care upon being admitted to the emergency 
room around 2 PM, and when this was unsuccessful, the veteran 
was sent for a surgical consultation.  Furthermore, the only 
medical opinion of record that addresses VA's standard of 
care in the emergency room found that the medical care 
provided to the veteran in the emergency room was within the 
standard of care parameters

Additionally, the only medical opinion of record addressing 
the veteran's surgical care also found that the operative 
care provided to the veteran was within the standard of care 
parameters.

The appellant has made repeated complaints that she was not 
contacted until 8:45 PM when the veteran had been in the 
emergency room since 2 PM.  While it is understandable she 
would be upset, as anyone would wish to be kept apprised of a 
loved one's state of health, the fact that the appellant was 
not contacted does not in any way relate to the care the 
veteran was receiving; and it does not show that VA was 
negligent in its treatment of the veteran.

Accordingly, while the veteran has been shown to have died 
while in VA care, his death has not been shown to be the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part.  

As to whether the veteran's death was reasonably foreseeable.  
Foreseeability is to be considered based on what a reasonable 
health care provider would have foreseen versus what they 
would not have considered to be an ordinary risk of the 
treatment provided.  

In this case, the veteran had numerous co-morbidities at the 
time he presented for treatment at the emergency room, and 
death would certainly have been a possibility, as a person 
would not go to the emergency room if serious health risks 
were not at stake.  Additionally, before surgery was 
performed, the appellant was informed that death was a 
possibility, and she then consented to the surgery.  As such, 
the veteran's death was not an unforeseeable result at the 
time he presented for treatment at the emergency room.

Thus, evidence of fault on the part of VA has not been shown, 
and the veteran's death was not unforeseeable.  Therefore, 
the criteria for an award of benefits under 38 U.S.C.A. 
§ 1151 have not been met, and the appellant's claim is 
accordingly denied.

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in September 2006, which informed the appellant of all 
four elements required by the Pelegrini II Court as stated 
above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the appellant was not given prior to the first 
adjudication of the claim, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the appellant's claim was readjudicated by an 
October 2007 supplemental statement of the case following the 
completion of the notice requirements.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006).

VA treatment records have been obtained, as have the surgical 
report and the appellant's consent form.  Medical opinions 
also have been received.  Additionally, the appellant 
testified at a hearing before the RO, and she was offered the 
opportunity to testify at a hearing before the Board, but she 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no benefit award or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151 is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


